Citation Nr: 1618284	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  14-38 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for lumbar spine degenerative disc disease (DDD).

2.  Entitlement to service connection for lumbar spine DDD and degenerative changes. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1972 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed June 2005 decision, the RO denied the Veteran's claim for service connection for degenerative disc disease of the lumbar spine; the Veteran did not appeal this determination, and new and material evidence was not received within a year of its issuance.

2.  The evidence received since the June 2005 rating decision relates to unestablished facts necessary to substantiate the claim for service connection for lumbar spine DDD, and raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence indicates that the Veteran's diagnosed lumbar spine DDD and degenerative changes are etiologically related to active service.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for lumbar spine DDD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for lumbar spine DDD and degenerative changes are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim.  As the adjudicative actions taken in the instant decision are fully favorable, discussion of VA's duties to provide notification and assistance is not necessary.

II.  Petition to reopen for new and material evidence

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for lumbar spine DDD was last finally denied in a June 2005 rating decision due to absence of a nexus.  New and material evidence was not received within the appeal period.  The June 2005 RO denial is therefore final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Since then, an October 2014 private medical nexus opinion from Dr. D.M. has been received.  Dr. D.M. is qualified as an orthopedic surgeon.  He conducted a thorough review of the record and interviewed the Veteran via telephone.  Then, he provided a positive medical opinion.  He reported that the in-service motorcycle accident accelerated the degenerative changes in the lumbar spine.  The Board finds the October 2014 private medical opinion to be new and material evidence.  The petition to reopen is granted.  38 C.F.R. § 3.156.

III.  Service connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, service connection requires competent evidence of three things: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the claimed in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records (STRs) confirm that the Veteran had a significant motorcycle accident.  He fractured his right tibia and fibia and developed neurological disturbances in his right ankle.  

September and November 2003 private medical records reflect that the Veteran sought treatment for low back pain.  He was diagnosed with degenerative disc disease of the lumbar spine.  

A March 2005 VA examination and addendum medical opinion show that the examiner reached a negative nexus determination.  He conceded that the motorcycle accident may be a causal factor in the current back disability.  However, he stated that the disease process would likely result in symptoms coincident to the trauma and none were reported in the STRs.  

VA treatment records from 2012 through 2014 reflect that the Veteran regularly sought treatment for low back pain.  He reported that it was attributable to the in-service motorcycle accident.  

In October 2014, Dr. D.M. furnished a positive medical opinion.  Again, he is qualified as an orthopedic surgeon.  He detailed the treatment records and interviewed the Veteran over the phone.  He believed that the motorcycle accident accelerated the degenerative process for the lumbar spine.  He cited a magnetic resonance imaging (MRI) study indicating accelerated traumatic arthritis of the lumbar spine with corresponding limitation of motion. 

The evidence establishes that the Veteran had a significant in-service injury from motor cycle accident and now has a current back disability, to include lumbar spine DDD and degenerative changes.  The issue in dispute is whether a nexus to service exists.  The Board finds Dr. D.M.'s October 2014 medical opinion persuasive in this regard.  He is highly qualified and thoroughly reviewed the record.  His reasoning that the in-service injury accelerated the lumbar spine degenerative disease process is plausible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed). Although the March 2005 VA examiner expressed a negative medical opinion, he conceded a causal relationship to the in-service injury was possible.  The evidence is thus at least evenly balanced as to whether the in-service injury is a causal factor for the current back disability.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for lumbar spine DDD and degenerative changes is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
ORDER

The petition to reopen the previously denied service connection claim for lumbar spine DDD is granted.

Service connection for a lumbar spine DDD and degenerative changes is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


